Citation Nr: 1755883	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to March 1973 and from February 1974 to November 1974.  He died in April 2007.  This matter comes to the Board on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) in September 2017.  However, the Board erred, and this advancement is null.  Specifically, the Appellant's mother, not the Appellant, filed correspondence, which VA received in August 2017, related to a claim that is pending with the Veterans Benefits Administration.  This request to expedite is unrelated to the claim before the Board.  However, the Board is referring the Appellant's mother's request to Veterans Benefits Administration for consideration.


FINDING OF FACT

VA granted service connection for the cause of the Veteran's death in July 2014.  It awarded the benefit to the Veteran's widow.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Section 1313 of Title 38 of the United States Code states "whenever there is no surviving spouse of a deceased veteran entitled to dependency and indemnity compensation, dependency and indemnity compensation shall be paid in equal shares to the children of the deceased veteran."

Here, VA granted service connection for the cause of the Veteran's death in July 2014.  It awarded the benefit to the Veteran's widow.  

The Appellant, the Veteran's daughter, claimed service connection for the cause of the Veteran's death in February 2015.  However, 38 U.S.C.A. § 1313 expressly establishes that the United States Congress prioritized surviving spouses over children for purposes of the claimed benefit.  VA properly awarded the benefit to the Veteran's widow, so VA is statutorily prohibited from awarding the same benefit to the Veteran's daughter.

Under these circumstances, the Board must deny the claim as a matter of law, and the Veterans Claim Assistance Act of 2000 does not apply.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


